Citation Nr: 0408358	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  01-02 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a claimed ear 
disorder to include hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1968 to 
October 1969.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in August 2001.  

The veteran's case was remanded to the RO for additional 
development and adjudication in November 2001.  It was 
returned to the Board for appellate consideration in March 
2003.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.  

2.  The currently demonstrated hypertension is not shown to 
have been caused or aggravated by his service-connected PTSD.  

3.  The veteran is not shown to have current hearing loss 
disability for VA compensation purposes.  

4.  The veteran is not shown to have a current ear disorder 
to due any event or incident in service.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by hypertension is 
not proximately due to or the result of the service-connected 
PTSD.  38 C.F.R. § 3.310(a) (2003).  

2.  The claim of service connection for a hearing loss must 
be denied by operation of law.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2003).  

3.  The veteran is not shown to have an ear disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.303 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA 
and the implementing regulations are applicable to the 
present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the present case, a substantially complete application for 
hypertension was received in June 1997.   Thereafter, March 
1999 rating decision denied the claim.  An application for 
service connection for ear disorder was received in August 
1999, and was subsequently denied by a rating decision in 
January 2000.  

Only after that rating actions were promulgated did the RO, 
in January 2002, provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertained to the claim.  

The Board also observes that the veteran was advised, via a 
November 2002 Statement of the Case and an April 2003 
Supplemental Statement of the Case of the information and 
evidence necessary to substantiate his claims.  The veteran 
was also advised of the evidence necessary to substantiate 
his claims via the Board's November 2001 remand.  

The January 2002 letter advised the veteran of the evidence 
necessary to substantiate his claims.  The letter informed 
the appellant that VA would obtain VA records that private 
records would be sought if the veteran supplied adequate 
information for each non-VA physician identified.  

The VCAA requires only that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless.  While 
the notice provided to the appellant in January 2002 was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case was provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In this regard the Board notes that the veteran was afforded 
the opportunity to testify before the undersigned in August 
2001.  Therefore, to decide the appeal at this time would not 
be prejudicial to the claimant.  


II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  


i.  Hypertension

The veteran's service medical records show that his blood 
pressure at his induction physical in August 1967 was 122/78.  
He reported a history of hypertension on his August 1967 
report of medical history, but he was cleared and found to be 
qualified for induction.  

The report of the veteran's October 1969 discharge 
examination shows a blood pressure reading of 158/108.  
However, the figure for the diastolic pressure was lined 
through, and replaced with the number 80, reflecting a blood 
pressure reading of 158/80.  

The treatment records from Stephen Price, M.D. show that the 
veteran reported a 13-year history of hypertension in October 
1985.  Dr. Price indicated that he would see the veteran in 
three to four months to monitor his hypertension.  In 
September 1989, the veteran's blood pressure was elevated, 
and he was started on a new medication.  

In August and September 1990 the veteran's blood pressure was 
noted to be controlled.  An April 1996 treatment note 
indicates that the veteran had "post Vietnam syndrome" and 
was under stress at work, which contributed to his headaches 
and his hypertension.  At that time, the veteran's blood 
pressure was 135/95.  

In a November 1996 letter, Dr. Price indicated that the 
veteran had a history of treatment for hypertension.  He 
noted that the veteran's blood pressure on most recent 
examination was controlled at 140/80.  

A VA examination was conducted in July 1997.  The veteran 
reported that he was found to have elevated blood pressure on 
discharge from service.  He indicated that private physicians 
had also noted high blood pressure in 1972.  He stated that 
Dr. Price had followed him since 1985.  With regard to risk 
factors, the examiner noted obesity and hyperlipidemia.  The 
impression was that of moderate hypertension, hyperlipidemia, 
obesity and PTSD by history.  

A July 1997 letter from Dr. Price indicates that he had 
treated the veteran since October 1997.  He opined that the 
veteran's various physical and emotional problems were 
overwhelming and voiced his support for permanent disability.  

Service connection for PTSD was granted in August 1997, based 
on the veteran's June 1997 claim.  

A December 1997 VA progress note shows the veteran's report 
of high blood pressure exacerbated by stress.  The provider 
indicated that anxiety played a role in the veteran's 
hypertension, but that renovascular causes were more 
probable.  

In a January 1998 statement, the veteran contended that the 
blood pressure reading on his discharge physician examination 
was altered because the examining physician had agreed to do 
so to facilitate an "early out."  

A February 1998 VA mental health clinic note indicates that 
the veteran's hypertension remained difficult to control.  
The veteran requested stress management.  

A VA medical treatment note also dated in February 1998 shows 
that the veteran's report of elevated blood pressure that 
morning.  Obesity was noted, and the provider indicated that 
the veteran had failed to lose weight and follow his diet.  

In July 1998 a VA provider recorded the veteran's report of 
recently well-controlled hypertension.  The provider opined 
that the hypertension was due to bad essential hypertension 
complicated by obesity, hypercholesterolemia and anxiety.  

In an August 1999 statement the veteran argued that 
hypertension was a silent killer without visible signs.  He 
argued that he had suffered from serious hypertension since 
1969, but that he had not initially sought treatment.  He 
indicated that he had been treated with diuretics by a Dr. 
Brown, but that he was since deceased.  

An additional August 1999 statement from the veteran 
indicates that he begged the discharge examiner to alter his 
blood pressure reading so that he could be discharged on that 
day.  

The veteran submitted to a VA examination in August 1999.  
His history was reviewed.  The veteran reported his belief 
that his PTSD served to aggravate his hypertension, and that 
his clinicians agreed.  The diagnosis was that of essential 
hypertension, moderately severe to severe, currently 
controlled on multiple medications.  

An addendum to the examination report indicates that the 
veteran became agitated following his examination.  The 
examiner rechecked his blood pressure and found it to be 
elevated.  She noted, however, that the veteran had been 
known to have substantial labile swings throughout his life.

A February 2001 VA progress note indicates that the veteran's 
blood pressure was severely elevated and notes the provider's 
opinion that the veteran's chronic pain was worsening the 
problem.  

In August 2001 the veteran was noted to be obese and 
noncompliant with diet and exercise.  The provider noted that 
the veteran's hypertension was under better control but that 
it was closely associated with his anxiety and mental states.  
A September 2001 note shows the provider's opinion that the 
veteran's hypertension was exacerbated by his labile PTSD and 
chronic pain.  

In a June 2001 statement, the veteran contended that VA 
physicians had falsified his blood pressure readings and had 
incorrectly recorded that his blood pressure was controlled.  
He also maintained that he was not qualified to know that he 
had hypertension and that his PTSD affected his seeking 
medical treatment.  

The veteran testified before the undersigned Veterans Law 
Judge in August 2001.  He contended that his discharge 
examination report was altered to reflect a lower blood 
pressure so that he could take advantage of an early out.  He 
stated that the only treatment he received was from a Dr. 
Brown in 1971 or 1972 and that he was on Hydrochlorothiazide 
for about one month until he had gout.  He reported that Dr. 
Brown had died and that his search for associated records had 
been unsuccessful.  He related that he had first been treated 
for PTSD six years previously and had initially sought 
treatment because he could not sleep.  

A June 2002 VA treatment note indicates a diagnosis of 
unstable angina.  The provider noted that the veteran's body 
mass index was 37 and that he was at a high risk for 
morbidity or mortality due to his weight.  

On VA examination in March 2003, the veteran's reported 
history was recorded.  The examiner diagnosed essential 
hypertension.  She opined that the disease was not caused by 
the veteran's PTSD.  She noted that, by the veteran's report, 
his hypertension began in approximately 1972.  She also 
pointed out that, in 1985, the veteran had reported a 13-year 
history of hypertension.  She indicated that the first record 
of treatment for psychiatric disability was in 1996, at the 
time the veteran had become unemployed. She related that all 
clinical records noted the veteran to be obese and that 
obesity was known to contribute to high blood pressure.  She 
did not think that the service-connected had aggravated the 
hypertension.  

As noted hereinabove, service connection is in effect for 
PTSD.  The veteran essentially contends that service 
connection is warranted for hypertension because it was 
caused or aggravated by his service-connected PTSD.  

In considering this case on the merits, the Board concludes 
that service connection for hypertension is not warranted.  
There are progress notes suggesting that the veteran's 
anxiety and mental state play a part in his hypertension.  

However, the March 2003 examiner, who had reviewed the 
veteran's claims folder to include all treatment records, 
concluded that the service-connected PTSD did not cause or 
aggravate his hypertension.  

She pointed to the veteran's report of hypertension since 
1972 and the fact that he was not treated for psychiatric 
complaints until 1996.  She additionally noted that the 
clinical records all note the veteran's obesity and that such 
was known to contribute to high blood pressure.  

The Board has considered the veteran's contention that the 
blood pressure reading on his service discharge examination 
was changed at his request.  However, there is no evidence to 
support this assertion or to show that hypertension was 
actually present in service or until a significant time 
thereafter.  Therefore, the Board must conclude that the 
preponderance of the evidence is again the veteran's claim of 
secondary service connection.  


ii.  Ear Disorder and Hearing Loss

The service medical records indicate that the veteran 
complained of loss of hearing in March 1969.  The left 
tympanic membrane was noted to be infected.  In June 1969 the 
veteran complained of trouble hearing during normal 
conversation.  On examination, his tympanic membranes and 
canals were normal.  Audiometric examination was noted to be 
within normal limits.  On discharge examination the veteran's 
hearing was 15/15, bilaterally.  

The veteran did not complain of hearing difficulty or other 
ear disorder on VA examination in July 1997.  

Other VA and private treatment records do not document the 
presence of recurrent ear infections or hearing difficulty.  

The veteran submitted a claim of service connection for an 
ear disorder in August 1999.  He submitted a photograph of 
himself and indicated that he was wearing cotton in his ear 
as a result of injury.  

In December 1999 the veteran indicated that his ears had been 
injured in an  explosion and that the results of that injury 
were tinnitus and super sensitivity to sound.  

On VA audiological examination in December 1999 the veteran 
reported tympanic membrane perforation in Vietnam due to an 
explosion.  He indicated that his ears became infected easily 
and that he had to use a rinse when he showered or scuba 
dived.  He denied occupational noise exposure.  Audiometric 
testing revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
25
25
LEFT
25
25
25
20
30

Speech recognition scores were 100 percent bilaterally.  
Tympanometry revealed a slightly stiff middle ear system 
bilaterally.  The diagnosis was that of hearing within normal 
limits, bilaterally.  

A VA ear disease examination was also conducted in December 
1999.  The veteran related that his ears had been injured in 
an explosion and that he had difficulty hearing after the 
incident.  He reported ringing in his ears since that time.  

The examination revealed normal auricles and external canals.  
The right tympanic membrane showed some scarring.  There was 
severe scarring and calcification of the left tympanic 
membrane.  The tympanums and mastoids were normal.  The 
diagnosis was that of bilateral tinnitus, scarred eardrums, 
and hearing loss as specified by audiological examination.  

In October 2000 the veteran argued that he had difficulty 
hearing conversations and that low tones were especially 
troublesome.  He reported that VA had supplied him with 
molded ear plugs so that he could shower without the danger 
of ear infections.  

At his August 2001 hearing, the veteran related that he had 
been within 10 feet of an incoming round explosion and that 
the incident had caused his eardrums to bleed.  He stated 
that he received treatment at an Air Force hospital and was 
given antibiotics.  He noted that he had worn plugs in his 
ears for two weeks.  He testified that he had current 
difficulty hearing in normal conversation.  

On VA audiological examination in March 2003, the veteran 
complained of chronic ear infections and tinnitus.  He also 
expressed occasional difficulty hearing speech clearly.  
Audiometric testing revealed the following:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
20
LEFT
25
25
20
15
15

Speech recognition scores were 96 percent, bilaterally.  The 
diagnosis was that of normal hearing sensitivity, 
bilaterally.  Speech recognition was noted to be excellent, 
bilaterally.  Otoscopic examination revealed no signs of 
active ear infection.  Tympanogram revealed normal middle ear 
compliance and pressure, bilaterally.  

On VA ear disease examination in March 2003, the veteran 
related that he had two episodes of inner ear disease in the 
early 1970's.  He denied current pruritis.  He stated that, 
when he experienced an ear infection, he applied a few drops 
of Listerine.  He noted that he used earplugs when bathing.  

The examination showed normal auricles.  The mastoids were 
not tender.  The right tear canal had cercumen occluding the 
tympanic membrane.  There was no edema, scales or discharge.  
The left ear canal was stenotic with yellow discharge.  The 
tympanic membrane was not seen due to debris.  The veteran 
was sent to the ear, nose and throat clinic for cleaning.  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

None of the audiometric testing performed during the 
veteran's service revealed the presence of hearing loss as 
defined by the regulation.  Moreover, the results of the 
veteran's VA examinations have also failed to demonstrate the 
presence of hearing disability as defined by 38 C.F.R. § 
3.385.  

Since the medical evidence uniformly indicates that the 
veteran has no hearing loss disability in either ear, the 
claim of entitlement to compensation based on hearing loss 
must be denied.  

The Board further concludes that service connection is not 
warranted for an ear disorder, other than hearing loss.  
While the service medical records clearly show complaints of 
hearing problems and treatment for an infection, the 
veteran's discharge physical examination report shows normal 
hearing, bilaterally.  

The first indication of a claimed ear disorder is in the 
veteran's August 1999 claim for service connection.  Although 
he has reported, on VA examination, recurrent ear infections, 
the clinical evidence of record does not support such a 
report.  

As there is no competent evidence to support his assertions 
of having current ear disability due to any manifestation in 
service, the Board must conclude that service connection is 
not warranted.  



ORDER

Service connection for hypertension as secondary to service-
connected PTSD is denied.  

The claim of service connection for hearing loss is denied.  

Service connection for an ear disorder is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



